NEUBERGER BERMAN EQUITY FUNDS NEUBERGER BERMAN EMERGING MARKETS EQUITY FUND NEUBERGER BERMAN EQUITY INCOME FUND NEUBERGER BERMAN FOCUS FUND NEUBERGER BERMAN GENESIS FUND NEUBERGER BERMAN GLOBAL EQUITY FUND NEUBERGER BERMAN GLOBAL THEMATIC OPPORTUNITIES FUND NEUBERGER BERMAN GUARDIAN FUND NEUBERGER BERMAN INTERNATIONAL EQUITY FUND NEUBERGER BERMAN INTERNATIONAL FUND NEUBERGER BERMAN INTERNATIONAL LARGE CAP FUND NEUBERGER BERMAN INTRINSIC VALUE FUND NEUBERGER BERMAN LARGE CAP DISCIPLINED GROWTH FUND NEUBERGER BERMAN LARGE CAP VALUE FUND NEUBERGER BERMAN MID CAP GROWTH FUND NEUBERGER BERMAN MID CAP INTRINSIC VALUE FUND NEUBERGER BERMAN MULTI-CAP OPPORTUNITIES FUND NEUBERGER BERMAN REAL ESTATE FUND NEUBERGER BERMAN SELECT EQUITIES FUND NEUBERGER BERMAN SMALL CAP GROWTH FUND NEUBERGER BERMAN SOCIALLY RESPONSIVE FUND NEUBERGER BERMAN VALUE FUND 605 Third Avenue New York, New York10158-0180 December 11, 2012 Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Dear Ladies and Gentlemen: Neuberger Berman Emerging Markets Equity Fund, Neuberger Berman Equity Income Fund, Neuberger Berman Focus Fund, Neuberger Berman Genesis Fund, Neuberger Berman Global Equity Fund, Neuberger Berman Global Thematic Opportunities Fund, Neuberger Berman Guardian Fund, Neuberger Berman International Equity Fund (formerly Neuberger Berman International Institutional Fund), Neuberger Berman International Fund, Neuberger Berman International Large Cap Fund, Neuberger Berman Intrinsic Value Fund, Neuberger Berman Large Cap Disciplined Growth Fund, Neuberger Berman Large Cap Value Fund (formerly Neuberger Berman Partners Fund), Neuberger Berman Mid Cap Growth Fund, Neuberger Berman Mid Cap Intrinsic Value Fund (formerly Neuberger Berman Regency Fund), Neuberger Berman Multi-Cap Opportunities Fund, Neuberger Berman Real Estate Fund, Neuberger Berman Select Equities Fund, Neuberger Berman Small Cap Growth Fund, Neuberger Berman Socially Responsive Fund and Neuberger Berman Value Fund (formerly Neuberger Berman Large Cap Value Fund) (each, a “Fund”) are series of Neuberger Berman Equity Funds, a Delaware statutory trust (“Trust”). You hereby agree, until the date noted on Schedule A (“Limitation Period”), to waive current payment of fees and/or reimburse annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expense on short sales, and extraordinary expenses, if any) (“Operating Expenses”) of each Fund’s respective Class noted on Schedule Aso that the Operating Expenses of each Fund’s respective Class are limited to the rate per annum, as noted on Schedule A, of that Class’ average daily net assets (“Expense Limitation”). Each Fund agrees to repay you out of assets attributable to its respective Class noted on Schedule A for any fees waived by you under the Expense Limitation or any Operating Expenses you reimburse in excess of the Expense Limitation, provided the repayments do not cause that Class’ Operating Expenses to exceed the respective annual rate of average daily net assets as noted on Schedule A and the repayments are made within three years after the year in which you incurred the expense. You understand that you shall look only to the assets attributable to the respective Class of the applicable Fund for performance of this Agreement and for payment of any claim you may have hereunder, and neither any other series of the Trust or class of the applicable Fund, nor any of the Trust’s trustees, officers, employees, agents, or shareholders, whether past, present or future, shall be personally liable therefor. This Agreement is made and to be performed principally in the State of New York, and except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling, this Agreement shall be governed by, and construed and enforced in accordance with, the internal laws of the State of New York.Any amendment to this Agreement shall be in writing signed by the parties hereto and requires the approval of the Board of Trustees of the Trust, including a majority of the Trustees who are not “interested persons” of the Trust as that term is defined in the Investment Company Act of 1940. This Agreement supersedes any prior agreement with respect to the subject matter hereof. If you are in agreement with the foregoing, please sign the form of acceptance on the enclosed counterpart hereof and return the same to us. Very truly yours, NEUBERGER BERMAN EQUITY FUNDS, on behalf of NEUBERGER BERMAN EMERGING MARKETS EQUITY FUND NEUBERGER BERMAN EQUITY INCOME FUND NEUBERGER BERMAN FOCUS FUND NEUBERGER BERMAN GENESIS FUND NEUBERGER BERMAN GLOBAL EQUITY FUND NEUBERGER BERMAN GLOBAL THEMATIC OPPORTUNITIES FUND NEUBERGER BERMAN GUARDIAN FUND NEUBERGER BERMAN INTERNATIONAL EQUITY FUND NEUBERGER BERMAN INTERNATIONAL FUND NEUBERGER BERMAN INTERNATIONAL LARGE CAP FUND NEUBERGER BERMAN INTRINSIC VALUE FUND NEUBERGER BERMAN LARGE CAP DISCIPLINED GROWTH FUND NEUBERGER BERMAN LARGE CAP VALUE FUND NEUBERGER BERMAN MID CAP GROWTH FUND NEUBERGER BERMAN MID CAP INTRINSIC VALUE FUND NEUBERGER BERMAN MULTI-CAP OPPORTUNITIES FUND NEUBERGER BERMAN REAL ESTATE FUND NEUBERGER BERMAN SELECT EQUITIES FUND NEUBERGER BERMAN SMALL CAP GROWTH FUND NEUBERGER BERMAN SOCIALLY RESPONSIVE FUND NEUBERGER BERMAN VALUE FUND By: /s/ Robert Conti Title: President and Chief Executive Officer The foregoing Agreement is hereby accepted as of December 11, 2012. NEUBERGER BERMAN MANAGEMENT LLC By: /s/ Robert Conti Title: Executive Vice President SCHEDULE A Fund Class Limitation Period Expense Limitation Emerging Markets Equity A 08/31/2016 1.50% C 08/31/2016 2.25% Institutional 08/31/2016 1.25% R3 08/31/2016 1.91% Equity Income A 08/31/2016 1.16% C 08/31/2016 1.91% Institutional 08/31/2016 0.80% R3 08/31/2016 1.41% Focus Trust 08/31/2016 1.50% Advisor 08/31/2022 1.50% Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86% Genesis Trust 08/31/2016 1.50% Advisor 08/31/2022 1.50% Institutional 08/31/2022 0.85% R3 08/31/2016 1.51% Global Equity A 08/31/2016 1.51% C 08/31/2016 2.26% Institutional 08/31/2016 1.15% Global Thematic Opportunities A 08/31/2016 1.61% C 08/31/2016 2.36% Institutional 08/31/2016 1.25% Guardian Trust 08/31/2016 1.50% Advisor 08/31/2022 1.50% Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86% R3 08/31/2016 1.36% International Equity Investor 08/31/2016 1.40% Trust 08/31/2022 2.00% Institutional 08/31/2022 0.85% A 08/31/2016 1.51% C 08/31/2016 2.26% R3 08/31/2016 1.76% International Investor 08/31/2016 1.40% Trust 08/31/2022 2.00% Institutional 08/31/2016 1.15% A 08/31/2016 1.51% C 08/31/2016 2.26% R3 08/31/2016 1.76% Fund Class Limitation Period Expense Limitation International Large Cap Trust 08/31/2016 1.25% Institutional 08/31/2016 0.90% A 08/31/2016 1.30% C 08/31/2016 2.00% R3 08/31/2016 1.51% Intrinsic Value Institutional 08/31/2016 1.00% A 08/31/2016 1.36% C 08/31/2016 2.11% Large Cap Disciplined Growth Investor 08/31/2016 1.11% Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86% R3 08/31/2016 1.36% Large Cap Value Trust 08/31/2016 1.50% Advisor 08/31/2022 1.50% Institutional 08/31/2016 0.70% A 08/31/2016 1.11% C 08/31/2016 1.86% R3 08/31/2016 1.36% Mid Cap Growth Trust 08/31/2016 1.50% Advisor 08/31/2022 1.50% Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86% R3 08/31/2016 1.36% Mid Cap Intrinsic Value Investor 08/31/2022 1.50% Trust 08/31/2022 1.25% Institutional 08/31/2016 0.85% A 08/31/2016 1.21% C 08/31/2016 1.96% R3 08/31/2016 1.46% Multi-Cap Opportunities Institutional 8/31/2016 1.00% A 8/31/2016 1.36% C 8/31/2016 2.11% Real Estate Trust 08/31/2022 1.50% Institutional 08/31/2022 0.85% A 08/31/2016 1.21% C 08/31/2016 1.96% R3 08/31/2016 1.46% Select Equities A 08/31/2016 1.20% C 08/31/2016 1.95% Institutional 08/31/2016 0.75% Small Cap Growth Investor 08/31/2022 1.30% Trust 08/31/2022 1.40% Advisor 08/31/2022 1.60% Fund Class Limitation Period Expense Limitation Institutional 08/31/2016 0.90% A 08/31/2016 1.26% C 08/31/2016 2.01% R3 08/31/2016 1.51% Socially Responsive Trust 08/31/2016 1.50% Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86% R3 08/31/2016 1.36% Value Institutional 08/31/2016 0.75% A 08/31/2016 1.11% C 08/31/2016 1.86%
